DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 12/10/2021. Claims 1-20 has been examined and are pending.


Response to Amendment
The amendment filed on 12/10/2021 cancelled no claims.  No claim was previously cancelled. No new claims are added. Claims 1, 7, 14 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments made to claim 1, 7, 14, and arguments filed on 12/10/2021 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 2nd rejections on claims 1-20 under 35U.S.C.101.  

Applicant’s amendments and arguments filed on 12/10/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  



				Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-6 of, 
receiving from one or more sources images related to a plurality of features of housing offerings, said images being associated with other images related to features of housing offerings; 
presenting to a first user an initial prompt and based on response to that initial prompt, presenting a plurality of selectable images related to a first feature of housing offerings; 
receiving from the first user input regarding the desirability of the images related to the first feature of housing offerings, wherein the desirability comprises a rating of preference by the user; and iteratively: 
deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings using inductive learning techniques; 
based at least in part on the hypothesis, presenting to the first user images related to the different feature of housing offerings; and 
receiving from the first user input regarding the desirability of the images related to the different feature of housing offerings.


In addition, claim 1, steps 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive images, user input, can observe/present a prompt/images, can evaluate/derive a hypothesis based on user input.  

Further, Step 1-3, 5-6, of (“receiving….”, “presenting…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data/displaying/presenting/sending data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. There is no additional element, for example, hardware processor of a machine) to actually perform all of the steps at all. The steps are mainly receiving data, and displaying/presenting data. The claim does not include additional elements 


Independent claim 1 (step 2B):  
Accordingly, the claim recites an abstract idea(s) as pointed out above. There are no hardware/machine/computing devices to actually perform the steps.  There is no additional element add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. The steps are mainly receiving, and presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



The newly amended procedural limitation “deriving, based on inputs…a hypothesis regarding a different feature of housing offering using inductive learning techniques”, which are directed to abstract idea of organized information through human activity or merely mental tasks or by paper and pen.  One can use/apply the existing inductive learning logic/techniques to derive a hypotheses based on user inputs, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.                    

What Applicant is referring to “deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings using inductive learning technique”, are specified at a high level of generality or just in name, without recite any how the system controls/automates “the received user input“ changing the way of inducting desirable images and thus impacting the deriving/development of a hypothesis.  In particular, the claim fails to recite how to utilize inductive logic to develop a hypothesis. 

In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, claim 1, is merely abstract steps/elements without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a 

Dependent claim 2-6, is merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2-6 is also non-statutory subject matter.

Independent claim 7 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a computer readable medium) described in independent claim 7 and 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations (receiving data, presenting/displaying data) appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than 

Dependent claims 8-13, and 15-20, are merely add further details of the abstract steps/elements recited in claim 7 and 14 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8-13 and 15-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 



Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.  The argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  
Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that Nickerson reference is now introduced and additional sections of Conwell are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Nickerson and additional Conwell’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-6, 8-13, and 15-20, dependent from independent claim 1, 7, and 14 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-6 of, 
receiving from one or more sources images related to a plurality of features of housing offerings, said images being associated with other images related to features of housing offerings; 
presenting to a first user an initial prompt and based on response to that initial prompt, presenting a plurality of selectable images related to a first feature of housing offerings; 
receiving from the first user input regarding the desirability of the images related to the first feature of housing offerings, wherein the desirability comprises a rating of preference by the user; and iteratively: 
deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings using inductive learning techniques; 
based at least in part on the hypothesis, presenting to the first user images related to the different feature of housing offerings; and 


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example, deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings).

In addition, claim 1, steps 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive images, user input, can observe/present a prompt/images, can evaluate/derive a hypothesis based on user input.  

Further, Step 1-3, 5-6, of (“receiving….”, “presenting…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data/displaying/presenting/sending data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a 


Independent claim 1 (step 2B):  
Accordingly, the claim recites an abstract idea(s) as pointed out above. There are no hardware/machine/computing devices to actually perform the steps.  There is no additional element add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. The steps are mainly receiving, and presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 



According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification, Fig. 3, [0050], indicate a general-purpose smartphone perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to Fig. 3, [0050], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly amended procedural limitation “deriving, based on inputs…a hypothesis regarding a different feature of housing offering using inductive learning techniques”, which are directed to abstract idea of organized information through human activity or merely mental tasks or by paper and pen.  One can use/apply the existing inductive learning logic/techniques to derive a hypotheses based on user inputs, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.                    

using inductive learning technique”, are specified at a high level of generality or just in name, without recite any particular configuration/specific how the system controls/automates “the received user input“ changing the way of inducting desirable images and thus impacting the deriving/development of a hypothesis.  In particular, the claim fails to recite how to utilize inductive logic to develop a hypothesis. 

In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, claim 1, is merely abstract steps/elements without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, independent claim 1 is non-statutory subject matter.

Dependent claim 2-6, is merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2-6 is also non-statutory subject matter.

Independent claim 7 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a computer readable medium) described in independent claim 7 and 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations (receiving data, presenting/displaying data) appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are 

Dependent claims 8-13, and 15-20, are merely add further details of the abstract steps/elements recited in claim 7 and 14 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8-13 and 15-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conwell et al. (hereinafter, Conwell, US 2014/0169686), in view of Roberts (US 2014/0316857), further in view of Nickerson et al. (US 20110106721).

As per claim 1, 7, 14, Conwell discloses a method, a system, and a non-transitory computer-readable medium, of reviewing housing choices, comprising the steps of: 
receiving from one or more sources images related to a plurality of features of housing offerings, said images being associated with other images related to features of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0320, Another example is a person shopping for a home.  She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the pictured home, and within the same zip-code; reviewing photos of houses listed for sale that are most similar in features to the pictured home, and within the same zip-code; neighborhood and school information]); 
presenting to a first user an initial prompt and based on response to that initial prompt, presenting a plurality of selectable images related to a first feature of housing offerings ([0292, One additional action is to refine the just-detailed process by receiving user-related input, e.g., after the processing of the first set of Flickr images.  For example, the system identified "Rockefeller Center," "Prometheus," and "Skating rink" as relevant metadata to the user-snapped image.   The system may query the user as to which of these terms is most relevant (or least relevant) to his/her particular interest.  The further processing (e.g., further search, etc.) can be focused accordingly, 0142]);

receiving from the first user input regarding the desirability of the images related to the first feature of housing offerings, wherein the desirability comprises a rating of preference by the user ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0292, One additional action is to refine the just-detailed process by receiving user-related input, e.g., after the processing of the first set of Flickr images.  For example, the system identified "Rockefeller Center," "Prometheus," and "Skating rink" as relevant metadata to the user-snapped image.  The system may query the user 


However, Conwell does not explicitly disclose, 
iteratively: deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings using inductive learning techniques; 
based at least in part on the hypothesis, presenting to the first user images related to the different feature of housing offerings; and
receiving from the first user input regarding the desirability of the images related to the different feature of housing offerings.

first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own for each individual property within a real estate data set; associating the cost to own to each individual property; calculating an affordability level of the internet user based on the first inputs; filtering the data set of real estate properties to only those 
properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to only those properties that match the second inputs and the affordability level of the internet user;  presenting the filtered data set of real estate properties to the user through a website]). 


    
Therefore, it would have been obvious for Nickerson’s use of inductive learning algorithm and Roberts to modify the received housing image/photos teachings of 


As per claim 2, 8, 15, Conwell further discloses,
presenting to a second user a second initial prompt and based on response to that second initial prompt, presenting a plurality of selectable images related to a second feature of housing offerings ([0321, The first user's picture, a moment later, is encountered by a system processing a second concert-goer's photo of the same event, from a different vantage.  The second user is shown the first user's photo as one of the system's responses to the second photo.                   0518, A second list may comprise words and/or phrases that are associated with a particular user (or a particular class of users).  The user may enter these words into such a list, or the device can compile the list during operation--determining which words are most commonly entered by the user]); 
receiving from the second user input regarding the desirability of the images related to the second feature of housing offerings ([0320, She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for 

However, Conwell does not explicitly disclose,
iteratively: deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to the second user images related to the different feature of housing offerings; and 
receiving from the second user input regarding the desirability of the images related to the different feature of housing offerings.
While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0020, The method may comprise the steps of receiving a plurality of 

properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to only those properties that match the second inputs and the affordability level of the internet user;  presenting the filtered data set of real estate properties to the user through a website]). 
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and 
             
As per claim 3, 9, 16, Conwell further discloses, further comprising transmitting to the second user information representative of the input of the first user ([0248, As before, similarity between the user's cell phone image and each image in the second set can be determined, 0321, The second user is shown the first user's photo as one of the system's responses to the second photo]).


As per claim 4, 10, 17, Conwell further discloses, further comprising 
presenting to one or more of the first user and the second user external information related to third feature of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0320,  Another example is a person shopping for a home.  She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the pictured home, and within the same zip-code; 
receiving from one or more of the first user and the second user input regarding the desirability of the external information related to the third feature of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0320, Another example is a person shopping for a home.  She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the pictured home, and within the same zip-code; reviewing photos of houses listed for sale that are most similar in features to the pictured home, and within the same zip-code; neighborhood and school information, etc.]); and 


However, Conwell does not explicitly disclose,
iteratively: deriving, based on one or more of inputs regarding the external information related to features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to one or more of the first user and the second user external information related to housing offerings and images related to the different feature of housing offerings; and 
receiving from one or more of the first user and the second user input regarding the desirability of the external information related to housing offerings and images related to the different feature of housing offerings.

While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0068, The cost ratio 24 and the price ratio 26 may be calculated for the current market for the same geographical region as applied to the geo filter 38.  This will allow a comparison of the current premium 18a, 28a or discount 20a, 30a to the historical norm calculated above to determine whether a particular geographical region is transacting above or below historical premiums or discounts.  Moreover, the cost ratio 24 and price ratio 26 may be calculated for a particular individual property and compared to the cost ratio 24 or price ratio 26 for the geographical region within which the particular 
individual property is located, 0111, The same basic calculations are performed on both market data and in the case of relative value, on individual properties.  When rating individual properties, the resale rating and rental rating is used from the area within 

Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and 


As per claim 5, 12, 19, Conwell further discloses, however, Conwell does not explicitly disclose, 
wherein the iteratively deriving step further comprises deriving based on inputs from both the first user and the second user regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings.

While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0020, The method may comprise the steps of receiving a plurality of first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own for each individual property within a real estate data set; associating the cost to own to each individual property; calculating an affordability level of the internet user based on the first inputs; filtering the data set of real estate properties to only those 
properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the 
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and procedures of using verbal and nonverbal actions intended to convey one's housing/property offerings desire/intent, are well-known in the art.


As per claim 6, 13, 20, Conwell further discloses, wherein the different features of housing offerings comprise at least one of size of the house, style of the house, cost of the house, builder of the house, and location of the house ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in 


As per claim 11, 18, Conwell further discloses, wherein external information comprises one or more of neighborhood demographics, location, and information related to schools, businesses, transportation, and attractions ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier]).



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Movshovich (US 20150058051, sharing property platform),
Alini et al. (US Patent 9170715, mass visualization of real estate  properties), 
Swatzell (US 2010/0332300, Interactive Neighborhood Modeler with Related economy and game), 
Wickersham (US 2019/0304039, Interactive web-based processing of real estate transaction),
Rhoads et al. (US 20140080428, content processing, Fig. 43, [0572, 0586]),
Davis et al. (US 2012/0299700, controlling access to real estate properties, locked access). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681